STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 22, 2015
               Plaintiff-Appellee,

v                                                                  No. 322146
                                                                   Wayne Circuit Court
MONTE AARON ARNOLD,                                                LC Nos. 13-004023-FC;
                                                                           13-003991-FH
               Defendant-Appellant.


Before: GADOLA, P.J., and JANSEN and BECKERING, JJ.

PER CURIAM.

        Defendant, Monte Arnold, appeals as of right his bench trial convictions of assault with
intent to do great bodily harm1, MCL 750.84, third-degree fleeing and eluding, MCL
257.602a(3)(a), resisting and obstructing a police officer, MCL 750.81d(1) (LC No. 13-004023-
FC), and uttering and publishing forged documents, MCL 750.249 (LC No. 13-003991-FH).
The trial court sentenced him, as a fourth habitual offender, MCL 769.12, to 9 to 20 years’
imprisonment for the assault with intent to do great bodily harm conviction, 4 ½ to 10 years’
imprisonment for the third-degree fleeing and eluding conviction, 3 ½ to 10 years’ imprisonment
for the resisting and obstructing a police officer conviction, and 4 to 14 years’ imprisonment for
the uttering and publishing forged documents conviction. We affirm.

        This case arises from an incident in which defendant rapidly accelerated his car toward
Novi Police Detective Jeremy Stempien as defendant attempted to escape after being caught
during a “buy and bust” sting operation associated with a task-force effort to crack down on car
parts purchasing scams against auto dealerships. Detective Stempien, who was part of a group of
officers that attempted to apprehend defendant, testified that defendant jumped into his
automobile and attempted to drive away from the officers as they moved in to make an arrest.
Detective Stempien, with weapon drawn, shouted commands for defendant to stop driving, but
defendant persisted in a path that carried him over a curb, directly at Detective Stempien.
Detective Stempien fired his gun at defendant because he believed that defendant was “trying to



1
 The trial court acquitted defendant of a charge of assault with intent to commit murder, MCL
750.83, but found him guilty of the lesser offense of assault with intent to do great bodily harm.


                                               -1-
run [him] over” and “trying to kill [him].” Detective Stempien testified that he ultimately
jumped out of the way in order to avoid being struck by defendant.

        Defendant first argues that there was insufficient evidence to support his conviction of
assault with intent to do great bodily harm because he lacked the requisite intent to commit the
crime. We disagree.

       This Court reviews the record de novo when evaluating a claim of insufficient evidence.
People v Harverson, 291 Mich App 171, 177; 804 NW2d 757 (2010). This Court reviews the
evidence in the light most favorable to the prosecution to determine whether a rational trier of
fact could find that the essential elements of the crime were proven beyond a reasonable doubt.
People v Williams, 294 Mich App 461, 471; 811 NW2d 88 (2011).

       The elements of assault with intent to do great bodily harm are: “ ‘(1) an attempt or threat
with force or violence to do corporal harm to another (an assault), and (2) an intent to do great
bodily harm less than murder.’ ” People v Stevens, 306 Mich App 620, 628; 858 NW2d 98
(2014), quoting People v Parcha, 227 Mich App 236, 239; 575 NW2d 316 (1997). Great bodily
harm less than murder may also be described as “ ‘serious injury of an aggravated nature.’ ”
Stevens, 306 Mich App at 628, quoting People v Brown, 267 Mich App 141, 147; 703 NW2d
230 (2005). Intent “can be inferred from the defendant’s actions, including the use of a
dangerous weapon,” and “only minimal circumstantial evidence is necessary to show that a
defendant had the requisite intent.” Stevens, 306 Mich App at 629. It is proper for the factfinder
to presume that the defendant intended the natural consequences of his acts. People v Dillard,
303 Mich App 372, 378; 845 NW2d 518 (2013).

         The evidence is sufficient to support defendant’s conviction of assault with intent to do
great bodily harm. First, when defendant drove his car directly toward Detective Stempien, he
met the first element of the crime by attempting to do corporal harm to Detective Stempien. See
Stevens, 306 Mich App at 628. Second, there is sufficient evidence in the record for a rational
trier of fact to conclude that defendant intended to inflict a serious injury of an aggravated nature
on Detective Stempien. Defendant’s car could be considered a dangerous weapon because he
rapidly accelerated it toward Detective Stempien. See People v DeLisle, 202 Mich App 658,
672; 509 NW2d 885 (1993) (holding that the defendant’s car could be considered a dangerous
weapon because it was “used in a manner reasonably calculated and likely to produce serious
physical injury or death”) (citation and quotation marks omitted); People v Velasquez, 189 Mich
App 14, 17; 472 NW2d 289 (1991) (holding that the defendant’s car constituted a dangerous
weapon because it was “used in a manner to induce the victim’s reasonable belief that the article
is a dangerous weapon”). Defendant’s use of a dangerous weapon reveals his intent to inflict
serious harm on Detective Stempien. See Stevens, 306 Mich App at 629. Furthermore, had
Detective Stempien not jumped out of the way, the natural consequences of defendant’s act
would have been death or serious injury. It is proper to presume that defendant intended these
consequences. See Dillard, 303 Mich App at 378. Therefore, the testimony in the record
constitutes circumstantial evidence sufficient to convict defendant of assault with intent to do
great bodily harm because defendant used a dangerous weapon to perform an act that had a likely
consequence of a serious injury of an aggravated nature. See Williams, 294 Mich App at 471.



                                                -2-
       Defendant next argues that his conviction of assault with intent to do great bodily harm
was against the great weight of the evidence because the trial court relied on false testimony that
was unsupported by the evidence and designed to protect Detective Stempien from prosecution
for the alleged use of excessive force against defendant. He makes the bald accusation that
“throughout the proceedings, it was well established that the conduct of Detective Stempien was
criminal” and that all of the testimony from law enforcement officers in this case was a nefarious
attempt to protect Detective Stempien from future liability.

        A great-weight challenge is generally reviewed to determine “whether the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand.” People v Cameron, 291 Mich App 599, 616-617; 806 NW2d 371 (2011)
(citation and quotation marks omitted). Circumstances in which a new trial is merited are fairly
extreme—testimony must defy physical realities, contradict physical laws, be “so inherently
implausible that it could not be believed by a reasonable juror,” or where witness testimony has
been “seriously impeached and the case marked by uncertainties and discrepancies.” People v
Lemmon, 456 Mich 625, 643-644; 576 NW2d 129 (1998) (citation and quotation marks omitted).
A question regarding witness credibility or conflicting testimony does not merit a new trial. Id.
at 643. Furthermore, a trial court sitting as a finder of fact is in a superior position to evaluate
witness credibility. People v Ahumada, 222 Mich App 612, 617; 564 NW2d 188 (1997).

        There is no merit to defendant’s great-weight challenge. The crux of the prosecution’s
case against defendant was not implausible. Notably, the evidence was uncontradicted regarding
the relevant incident—in an attempt to escape, defendant accelerated his car over the curb
directly toward Detective Stempien, who jumped out of the way to avoid being hit. Therefore,
judicial interference with the trial court’s factfinding and determinations of witness credibility is
not warranted in this case. See Lemmon, 456 Mich at 643. There is simply no evidence to
support defendant’s accusation that the testimony in this case was part of a carefully crafted
scheme to convict him.

       Additionally, we reject defendant’s claim that a “lack of evidence” in support of the
prosecution’s case “speaks volumes” and renders the testimony in this case unreliable. In this
regard, defendant claims that the lack of three pieces of evidence renders much of the trial
testimony unreliable. First, he claims that his medical records were not presented, which he
contends, without any support, would have controverted Detective Stempien’s testimony because
they would have revealed a gunshot wound on the left side of defendant’s body, although
Detective Stempien’s testimony could only explain a wound on the right side of his body.
Second, he notes that Detective Stempien’s pants from the day of the accident, which Detective
Stempien testified had tire marks on them, were never introduced as evidence because Detective
Stempien claimed to have washed them. Third, he states that the video evidence presented in the
case did not capture the shooting and infers that this undermines the credibility of the
prosecution’s witnesses.

        None of the “missing” evidence brought up by defendant was necessary for the trial court
to be able to properly convict him. As previously discussed, the evidence presented at trial was
sufficient. In the context of a great-weight challenge, the relevant evidence is the evidence that
was presented at trial—not hypothetical, missing evidence that defendant suggests might have
helped his case. See Lemmon, 456 Mich at 643. Defendant’s allegation of missing evidence

                                                -3-
does not reveal any inconsistency or implausibility in the prosecution’s theory that would render
the conviction against the great weight of the evidence. See id. Minor inconsistencies and
questions as to plausibility arise regularly in trials, and, although the absence of certain pieces of
evidence may have some bearing on the weight of the testimony presented, it is the role of the
trier of fact to hear and evaluate the evidence presented in the context of the trial as a whole. See
id. Nothing in the record suggests that the trial court’s factual findings are erroneous or that it
improperly relied on the testimony presented. Therefore, defendant’s conviction of assault with
intent to do great bodily harm was not against the great weight of the evidence. See id.

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Kathleen Jansen
                                                              /s/ Jane M. Beckering




                                                 -4-